By the Court, Beardsley, J.
Upon this return there is no room to contend that this tax was assessed and apportioned upon the district by the three trustees, or by two of the three when they were all together. It seems to have been, substantially, the act of the defendant and the collector; but if it were granted that the signing of the warrant by the defendant and Olcott, when together, made the assessment their act, as' well as the warrant, still this would not aid the case, for the other trustee had not seen the warrant or been at all consulted on the subject. I see no way to avoid this difficulty, even if all others could be surmounted. The district had not voted any specific sum, and the act of liquidating the true amount under the act of 1841, (Laws 1841, p. 238, § 14,) and apportioning it as the law requires, could only be done when the three trustees were together, although it then might be done by two of the three. (2 R. S. 555, § 27.)
The judgment of the justice was correct, and should not have been reversed.
Judgment of the common pleas reversed.